In an action to recover payment for goods sold and delivered and for services rendered, in which defendant counterclaims alleging that-the goods sold were, inter alia, adulterated, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Ferraro, J.), entered April 25, 1980, as, in part, granted plaintiff’s motion for a protective order. Order modified by deleting so much thereof as granted the protective order with respect to Items Nos. 5, 7, 8 and 9 and the protective order is denied as to said Items. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to defendant. The information with respect to which the protective order is hereby stricken might assist defendant in preparing its counterclaim and, hence, is discoverable {see Allen v Crowell-CollierPub. Co., 21 NY2d 403). Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.